Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on June 11, 2021 in response to the Office Action of April 07, 2021 is acknowledged and has been entered. Claims 1, 8 and 15 have been amended. Claims 5, 12 and 19 have been cancelled. Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are pending and under examination in this Office Action.
The claim objections to claims 8 and 15 are now withdrawn in view of the claim amendments.
Applicant’s arguments with respect to claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 have been considered but are moot because the arguments do not apply to the incorporation of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1, 3-8, 10-15 and 17-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection sections for details.
Response to Arguments
Applicant's arguments filed June 11, 2021 have been fully considered but they are not persuasive.
Applicant states that “This set of actions is performed by a single application. Neither the Smith reference, nor the Sharifi reference, discloses the performance of this combination of actions by a single application or a single entity (Reply, p. 9).” Applicant lists four entities as Smith reference and the Sharifi reference (Reply, p. 9). Applicant further states that “The cited portions of the combination of references discloses the performance of a set of actions by the combined efforts of multiple applications distributed across four independent entities … Applicant submits that there is no motivation in the references to combine these four distinct entities into a single entity performing all the claimed actions … Applicant submits that combining the actions of these four entities into actions by a single entity defeats the purpose of Smith (Reply, p. 9).”
 Examiner respectfully disagrees. Examiner notes that the specification [0013]-[0015] of the instant application discloses that the set of actions performed by the claimed single application could be performed by a cloud service which includes a number of functional modules. The Smith reference, the Sharifi reference and the newly submitted Nicholas reference are combined to teach the number of functional modules in a cloud service. 
	Examiner notes that the Smith reference explicitly discloses that the consumer device 102 provide anonymous context information in order to receive the targeted content and  dimension attributes may be selectively disclosed without enabling user identification (Smith, para. [0031]-[0033]). The Smith reference also discloses the consumer device 102 could be implemented by a cloud service (Smith, para. [0023]). The various functional modules such as the CIM 110 included in the consumer device 102 perform the actions of accessing E-commerce system (Smith, para. [0024]), requesting targeted content while providing anonymous context information without revealing user identifying information (Smith, para. [0036], [0041]), and filtering the received content based on the user privacy profile (Smith, para. [0036], [0124]). 
Smith reference does not explicitly teach the cloud service providing the functionality of ranking the filtered content and sending the filtered and the ranked content to a user device. However, in an analogous networked service field of endeavor, the Sharifi reference discloses a content consumption component 102 which could be included in an application/service to incorporate the functionalities of ranking the filtered content and rendering the filtered and the ranked content to the user device with the communications network (Sharifi, para. [0044], [0045], [0058] and [0063]). The incorporation of the functional modules (e.g. the functional components provided by the content consumption component 102) as disclosed in the Sharifi reference with the cloud service as disclosed in the Smith reference would present the user acquired information set without affecting the user’s anonymous status when processing the information.
	Smith in view of Sharifi do not explicitly teach the cloud service handling the purchase order selected by the user based on the provided information set. However, in an analogous networked service field of endeavor, the Nicholas reference discloses an agent-based purchase service to receive the order selection and user account information associated with a service provider from the user device and communicate the user provided information with the service provider (Nicholas, para. [0071], [0072]). The incorporation of the functional modules (e.g. the agent-based purchase service function) as disclosed in the Nicholas reference with the cloud service as disclosed in the Smith reference would help the user with the purchasing process with the selected service provider. 
	In summary, the incorporation of Smith, Sharifi and Nicholas teaches the independent claims 1, 8 and 15 by disclosing the functionalities of an application/service for requesting the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. US 2014/0316886 A1), herein referred to as Smith, in view of Sharifi et al. (U.S. Pub. No. US 2013/0235027 A1), herein referred to as Sharifi, and in further view of Nicholas et al. (U.S. Pub. No. US 2014/0164126 A1), herein referred to as Nicholas.
In regard to claim 1, Smith teaches a computer implemented method for managing network connections (FIG. 1; “… an example E-commerce system 100 may include one or more , the method comprising:
	connecting, by a computer application (e.g. applications provided on a consumer device which is considered as a cloud service – para. [0022] and [0023]), to a networked information broadcast service (e.g. accessing E-commerce system; FIG. 1; “… a ‘computing environment associated with a user’ may refer to one or more physical computing devices associated with a user … and/or functionality provided to a user or users by one or more computing devices …” – para. [0022]; “… Consumer device 102 may be any device that processes data, including … a server, … a cloud service, … or a distributed collection of such resources …” – para. [0023]; “… In FIG. 1, for instance, consumer device 102 may access E-commerce system 100 by way of an exchange node (also referred to as an ‘E-commerce exchange’) 104. Exchange node 104 may be an entity configured to provide a portal to a user of consumer device 102 … The user may navigate these web pages and links using a consumer application 105 executing on consumer device 102 …” – para. [0024]); 
	pulling, by the computer application, a first set of information (e.g. the consumer device requesting targeted content – para. [0041]) from the networked information broadcast service according to a profile of a user (e.g. anonymous context information of the user – para. [0031] and [0036]), wherein the computer application passes no identifying information to the networked information broadcast service prior to pulling the first set of information (e.g. applying dimension attributes without enabling user identification; FIG. 1; “… Instead, consumer device 102 may be configured to provide or otherwise disclose, to one or more remote computing devices configured to provide targeted content, ‘anonymous context  CIM 110 may be configured to, among other things, control provision and/or disclosure of anonymous contextual information, to protect the user's privacy while enabling generation and/or provision of targeted content for the user …” – para. [0036]; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes …” – para. [0041]; see also para. [0032], [0033], [0038] and [0039] for disclosure of dimension attributes);
	filtering, by the computer application, the first set of information according to the profile of the user (e.g. filtering the broadcasted content based on privacy profile; Examiner notes that Smith discloses the anonymous contextual information is applied to protect the user’s privacy - para. [0036]; FIG. 3; “… CIM 110 may be configured to filter broadcasted content received from P&S server 316, e.g., as depicted at block 226 of FIG. 2. Unwanted content (e.g., spam) may be filtered out, e.g., by CIM 110 based on privacy profile 126, user or consumer device attributes, and so forth, so that only content that satisfies the user’s privacy profile 126 is presented to the user for consumption …” – para. [0124]);
	Smith does not explicitly teach, but Sharifi teaches ranking, by the computer application (e.g. an application provided by the content consumption component which contains other functional components - para. [0028] and FIGS. 1 and 4), the first set of information according to the profile of the user (e.g. ranking the filtered consumed content according to a user preference; FIG. 1; FIG. 4; FIG. 9; “… although the content consumption ;
	sending, by the computer application using a networked communication service (e.g. using the communications network - para. [0063]), an information set including the filtered and the ranked information, to a user device (e.g. rendering the filtered and ranked consumed content on the user’s device; FIG. 5; FIG. 9; FIG. 10; “... the display component generates a map displaying subsets of consumed content as a function of respective rankings and geographic location ...” - para. [0044]; “... The rendering component 504 renders, displays, or otherwise generates the display map as a function of the rendering capabilities of a device 112 employed by the user 114 ...” - para. [0045]; also see para. [0058]; “... Each computing object 1010, 1012, etc. and computing objects or devices 1020, 1022, 1024, 1026, 1028, etc. can communicate with one or more other computing objects 1010, 1012, etc. and computing objects or devices 1020, 1022, 1024, 1026, 1028, etc. by way of the communications network 1040, either directly or indirectly ...” - para. [0063]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Sharifi in order to incorporate an application to rank the filtered content according a user preference and render the content to the user as 
	Smith in view of Sharifi do not explicitly teach, but Nicholas teaches responsive to sending the information set (e.g. an agent-based purchase service presenting the offer list to the user – para. [0072]; Examiner notes that the offer list could be considered being filtered as taught by Smith and ranked as taught by Sharifi), receiving a selection (e.g. an offer selection – para. [0071]) and user account information associated with a provider (e.g. user account information associated with the deal service provider – para. [0071]), from the user device (e.g. the user devices to facilitate the user 122 communications as exemplified in FIG. 1; FIG. 7; FIG. 8; “… FIG. 7 depicts a method of agent-based offer acquisition. Specifically a stage 702 of flowchart 700 illustrates a user providing offer input to select an offer, which may include a purchase of a coupon … A stage 704 illustrates a user agreeing to authorize an agent service at an agent server 162 to use personal information to perform necessary actions to acquire offers … The agent service will also recognize a known account exists for this user with this deal service provider …” – para. [0071]; “… Specifically a stage 802 of flowchart 800 illustrates a user navigating to an agent-based purchase site hosted by agent server 162. A stage 804 illustrates a user entering searching information. A stage 806 illustrates a user navigating to an offer …” – para. [0072]); and 
	communicating the selection and the user account information associated with the provider, to the provider using the networked information broadcast service (e.g. the agent service communicating the user selected offer and the user account information with the deal service provider; FIG. 1; FIG. 7; “… Telecommunication system 100 comprises a network 110 which provides the communications links between the various nodes of telecommunication system 100 …” – para. [0029]; “… A stage 706 illustrates the agent service initiates the offer acquisition … The agent service will also recognize a known account exists for this user with this deal service provider and will log in. The agent service will then assume responsibility for monitoring this account and interpreting transmissions back to the user. Alternatively, the agent service may utilize an API to process the purchase on behalf of the user …” – para. [0071]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Sharifi and further in view of Nicholas in order to incorporate an agent-based purchase service to facilitate the user to finish the offer acquisition as disclosed by Nicholas. One of ordinary skilled in the art would have been motivated because the arts from Smith, Sharifi and Nicholas disclose the features of generating the targeted content with use of the information processing resources based on the user’s requirement. Such incorporation would enhance the application functionality of helping user with the purchasing process after selecting the offers recommended by the application (Nicholas, para. [0004], [0071] and [0072]).
In regard to claim 3, Smith teaches wherein engaging the networked information broadcast service is wireless (e.g. interacting using wireless communications; “… FIG. 9 
In regard to claim 4, Smith teaches further comprising: receiving, by the computer application, the first set of information according to a defined set of information needs (e.g. receiving the targeted content based on the user provided needs; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes. For instance, assume consumer device 102 selectively broadcasts two dimension attributes of a user – ‘diet.vegan’ and ‘location. Portland, Oreg.’ – to exchange node 104. Exchange node 104 may request, e.g., from content aggregator 108, content targeted towards these dimension attributes. Content aggregator 108 may search targeted content it obtained from vendor 106 to find targeted content such as advertisements, offers or coupons for vegan-style restaurants in Portland, Oreg., and provide them to exchange node 104 …” – para. [0041]).
In regard to claim 6, Smith teaches wherein the profile (e.g. the anonymous context information – para. [0032]) includes information from connection history with multiple providers (e.g. historical purchase history and preferences with various vendors – para. [0038] and [0045]), or user preferences (FIG. 1; “… anonymous context information may include one 
In regard to claim 7, Smith teaches wherein the first set of information is received from the networked information broadcast service (e.g. E-commerce system - para. [0024]) according to a user's location (e.g. receiving content by providing context data such as a user's location; FIG. 1; “... Consumer device 102 may access E-commerce system 100 through various computing devices, which by virtue of the networked communication ...” - para. [0024]; “... consumer device 102 may be configured to provide or otherwise disclose, to one or more remote computing devices configured to provide targeted content, ‘anonymous context information’ associated with consumer device 102 or a user of consumer device 102 ...” - para. [0031]; “... anonymous context information may include one or more ‘dimensions.’ In various embodiments, a dimension may include an attribute of the user or a computing environment  location, etc.) sensed by a computing device associated with the user ...” - para. [0032]).
In regard to claim 8, Smith teaches a computer program product for managing application execution (e.g. applications provided on a consumer device which is considered as a cloud service; FIG. 1; “… a ‘computing environment associated with a user’ may refer to one or more physical computing devices associated with a user … and/or functionality provided to a user or users by one or more computing devices …” – para. [0022]; “… Consumer device 102 may be any device that processes data, including … a server, … a cloud service, … or a distributed collection of such resources …” – para. [0023]), the computer program product comprising one or more computer readable storage devices and stored program instructions on the one or more computer readable storage devices (FIG. 1; FIG. 9; “… an example E-commerce system 100 may include one or more entities operating on one or more computing devices in communication with each other via one or more computer networks …” – para. [0021]; “… volatile memory (e.g., DRAM 908), non-volatile memory (e.g., ROM 910), flash memory 912, and the mass storage device may include programming instructions configured to enable computing device 900, in response to execution by one or more processors 904, to practice all or selected aspects of methods and/or data exchanges 200, 400, 500, 700 or 800, depending on whether computing device 900 is used to implement consumer device 102, dimension authority 120, P&S server 316, vendor 106, or other entities …” – para. [0139]), , the stored program instructions comprising:
program instructions for connecting to a networked information broadcast service (e.g. accessing E-commerce system; FIG. 1; “… In FIG. 1, for instance, consumer device 102 may access E-commerce system 100 by way of an exchange node (also referred to as an ‘E-commerce exchange’) 104. Exchange node 104 may be an entity configured to provide a portal to a user of consumer device 102 … The user may navigate these web pages and links using a consumer application 105 executing on consumer device 102 …” – para. [0024]); 
	program instructions for pulling a first set of information (e.g. the consumer device requesting targeted content – para. [0041]) from the networked information broadcast service according to a user profile (e.g. anonymous context information of the user – para. [0031] and [0036]), wherein the computer application passes no identifying information to the networked information broadcast service prior to receiving the first set of information (e.g. applying dimension attributes without enabling user identification; FIG. 1; “… consumer device 102 may include a consumer information manager (‘CIM’) 110 … CIM 110 may be configured to, among other things, control provision and/or disclosure of anonymous contextual information, to protect the user's privacy while enabling generation and/or provision of targeted content for the user …” – para. [0036]; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes …” – para. [0041]; see also para. [0032], [0033], [0038] and [0039] for disclosure of dimension attributes);
	program instructions for filtering the first set of information according to the user profile (e.g. filtering the broadcasted content based on privacy profile; Examiner notes that  is presented to the user for consumption …” – para. [0124]);
	Smith does not explicitly teach, but Sharifi teaches program instructions to rank the first set of information according to the user profile (e.g. an application provided by the content consumption component which contains other functional components ranking the filtered consumed content according to a user preference; FIG. 1; FIG. 4; FIG. 9; “… although the content consumption component 102 is illustrated as being a stand-alone component, such implementation is not so limited. For instance, the content consumption component 102 can be included in a device (e.g., device 112), an application, or integrated with an online service that provides content to users (e.g., the set of users 104) …” – para. [0028]; “... The preferences component 408 provides for a user 114 to create, set, or otherwise determine a set of user preferences for filtering consumed content for ranking, and/or a subset of consumption characteristics employed in ranking the consumed content ...” - para. [0041]; also see para. [0057]);
	program instructions for sending, using a networked communication service (e.g. using the communications network - para. [0063]), an information set including the filtered and the ranked information to a user device (e.g. rendering the filtered and ranked consumed content on the user’s device; FIG. 5; FIG. 9; FIG. 10; “... the display component generates a map ; …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Sharifi in order to incorporate an application to rank the filtered content according a user preference and render the content to the user as disclosed by Sharifi. One of ordinary skilled in the art would have been motivated because the arts from Smith and Sharifi disclose the features of generating the targeted content with use of the information processing resources based on the user preferences and/or profiles. Such incorporation would help user to identify quickly changing information consumption trends (Sharifi, para. [0021]).
	Smith in view of Sharifi do not explicitly teach, but Nicholas teaches program instructions for receiving a selection (e.g. an offer selection – para. [0071]) and user account information associated with a provider (e.g. user account information associated with the deal service provider – para. [0071]) from the user device (e.g. the user devices to facilitate the user 122 communications as exemplified in FIG. 1) in response to sending the information set to the user device (e.g. an agent-based purchase service presenting the offer list to the user – para.  depicts a method of agent-based offer acquisition. Specifically a stage 702 of flowchart 700 illustrates a user providing offer input to select an offer, which may include a purchase of a coupon … A stage 704 illustrates a user agreeing to authorize an agent service at an agent server 162 to use personal information to perform necessary actions to acquire offers … The agent service will also recognize a known account exists for this user with this deal service provider …” – para. [0071]; “… Specifically a stage 802 of flowchart 800 illustrates a user navigating to an agent-based purchase site hosted by agent server 162. A stage 804 illustrates a user entering searching information. A stage 806 illustrates a user navigating to an offer …” – para. [0072]); and 
	program instructions for communicating the selection and the user account information associated with the provider, to the provider using the networked information broadcast service (e.g. the agent service communicating the user selected offer and the user account information with the deal service provider; FIG. 1; FIG. 7; “… Telecommunication system 100 comprises a network 110 which provides the communications links between the various nodes of telecommunication system 100 …” – para. [0029]; “… A stage 706 illustrates the agent service initiates the offer acquisition … The agent service will also recognize a known account exists for this user with this deal service provider and will log in. The agent service will then assume responsibility for monitoring this account and interpreting transmissions back to the user. Alternatively, the agent service may utilize an API to process the purchase on behalf of the user …” – para. [0071]).

In regard to claim 10, Smith teaches wherein engaging the networked information broadcast service is wireless (e.g. interacting using wireless communications; “… FIG. 9 illustrates an example computing device 900, in accordance with various embodiments. Consumer device 102 or another network entity (e.g., 104, 106, 108,120,316) as described herein, as well as all or part of a computing environment, may be implemented on a computing device such as computing device 900 …” – para. [0137]; “The communication chips 906 may enable wired and/or wireless communications for the transfer of data to and from the computing device 900 …” – para. [0140]).
In regard to claim 11, Smith teaches the stored program instructions further comprising: receiving the first set of information according to a defined set of information needs (e.g. receiving the targeted content based on the user provided needs; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is  …” – para. [0041]).
In regard to claim 13, Smith teaches wherein the profile (e.g. the anonymous context information – para. [0032]) includes information from connection history with multiple providers (e.g. historical purchase history and preferences with various vendors – para. [0038] and [0045]), and user preferences (FIG. 1; “… anonymous context information may include one or more ‘dimensions’ …” – para. [0032]; “… Dimension user attributes may also include information about and/or probative of proclivities/affinities of the user, such as past purchase history, preferences for various products, past coupon or offer redemption history, hobbies, relationships, affiliations, and so forth …” – para. [0038]; “… A user may have various levels of trust in entities to which the user discloses anonymous context information. Accordingly, in various embodiments, a different anonymity threshold may be maintained, e.g., by CIM 110 in threshold database 118, for each entity to which a user discloses data. For example, an anonymity threshold associated with a particular vendor 106 may reflect a relatively high level of user trust, e.g., based on a history of interaction with that vendor 106. An anonymity threshold associated with an untrusted entity, such as exchange node 104 or a ‘publish-and-
In regard to claim 14, Smith teaches wherein the first set of information is received from the networked information broadcast service (e.g. E-commerce system- para. [0024]) according to a user's location (e.g. receiving content by providing context data such as a user's location; FIG. 1; “... Consumer device 102 may access E-commerce system 100 through various computing devices, which by virtue of the networked communication ...” - para. [0024]; “... consumer device 102 may be configured to provide or otherwise disclose, to one or more remote computing devices configured to provide targeted content, ‘anonymous context information’ associated with consumer device 102 or a user of consumer device 102 ...” - para. [0031]; “... anonymous context information may include one or more ‘dimensions.’ In various embodiments, a dimension may include an attribute of the user or a computing environment associated with the user ... An attribute of a computing environment associated with a user may include ... context data ( e.g., temperature, velocity, location, etc.) sensed by a computing device associated with the user ...” - para. [0032]).
In regard to claim 15, Smith teaches a computer system for managing application execution (e.g. applications provided on a consumer device which is considered as a cloud service; FIG. 1; “… a ‘computing environment associated with a user’ may refer to one or more physical computing devices associated with a user … and/or functionality provided to a user or users by one or more computing devices …” – para. [0022]; “… Consumer device 102 may be any device that processes data, including … a server, … a cloud service, … or a distributed collection of such resources …” – para. [0023]), the computer system comprising: one or more computer processors; one or more computer readable storage devices; and Application No. 16/412,751 stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors (FIG. 1; FIG. 9; “… an example E-commerce system 100 may include one or more entities operating on one or more computing devices in communication with each other via one or more computer networks …” – para. [0021]; “… volatile memory (e.g., DRAM 908), non-volatile memory (e.g., ROM 910), flash memory 912, and the mass storage device may include programming instructions configured to enable computing device 900, in response to execution by one or more processors 904, to practice all or selected aspects of methods and/or data exchanges 200, 400, 500, 700 or 800, depending on whether computing device 900 is used to implement consumer device 102, dimension authority 120, P&S server 316, vendor 106, or other entities …” – para. [0139]), , the stored program instructions comprising:
	program instructions for connecting to a networked information broadcast service (e.g. accessing E-commerce system; FIG. 1; “… In FIG. 1, for instance, consumer device 102 may access E-commerce system 100 by way of an exchange node (also referred to as an ‘E-commerce exchange’) 104. Exchange node 104 may be an entity configured to provide a portal to a user of consumer device 102 … The user may navigate these web pages and links using a consumer application 105 executing on consumer device 102 …” – para. [0024]); 
	program instructions for pulling a first set of information (e.g. the consumer device requesting targeted content – para. [0041]) from the networked information broadcast service according to a user profile (e.g. anonymous context information of the user – para. [0031] and [0036]), wherein the computer application passes no identifying information to the networked information broadcast service prior to receiving the first set of information (e.g. applying dimension attributes without enabling user identification; FIG. 1; “… consumer device 102 may include a consumer information manager (‘CIM’) 110 … CIM 110 may be configured to, among other things, control provision and/or disclosure of anonymous contextual information, to protect the user's privacy while enabling generation and/or provision of targeted content for the user …” – para. [0036]; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes …” – para. [0041]; see also para. [0032], [0033], [0038] and [0039] for disclosure of dimension attributes);
	program instructions for filtering the first set of information according to the user profile (e.g. filtering the broadcasted content based on privacy profile; Examiner notes that Smith discloses the anonymous contextual information is applied to protect the user’s privacy - para. [0036]; FIG. 3; “… CIM 110 may be configured to filter broadcasted content received from P&S server 316, e.g., as depicted at block 226 of FIG. 2. Unwanted content (e.g., spam) may be filtered out, e.g., by CIM 110 based on privacy profile 126, user or consumer device attributes, and so forth, so that only content that satisfies the user’s privacy profile 126 is presented to the user for consumption …” – para. [0124]);
	Smith does not explicitly teach, but Sharifi teaches program instructions to rank the first set of information according to the user profile (e.g. an application provided by the content consumption component which contains other functional components ranking the filtered consumed content according to a user preference; FIG. 1; FIG. 4; FIG. 9; “… although the ;
	program instructions for sending, using a networked communication service (e.g. using the communications network - para. [0063]), an information set including the filtered and the ranked information to a user device (e.g. rendering the filtered and ranked consumed content on the user’s device; FIG. 5; FIG. 9; FIG. 10; “... the display component generates a map displaying subsets of consumed content as a function of respective rankings and geographic location ...” - para. [0044]; “... The rendering component 504 renders, displays, or otherwise generates the display map as a function of the rendering capabilities of a device 112 employed by the user 114 ...” - para. [0045]; also see para. [0058]; “... Each computing object 1010, 1012, etc. and computing objects or devices 1020, 1022, 1024, 1026, 1028, etc. can communicate with one or more other computing objects 1010, 1012, etc. and computing objects or devices 1020, 1022, 1024, 1026, 1028, etc. by way of the communications network 1040, either directly or indirectly ...” - para. [0063]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Sharifi in order to incorporate an application to 
	Smith in view of Sharifi do not explicitly teach, but Nicholas teaches program instructions for receiving a selection (e.g. an offer selection – para. [0071]) and user account information associated with a provider (e.g. user account information associated with the deal service provider – para. [0071]) from the user device (e.g. the user devices to facilitate the user 122 communications as exemplified in FIG. 1) in response to sending the information set to the user device (e.g. an agent-based purchase service presenting the offer list to the user – para. [0072]; Examiner notes that the offer list could be considered being filtered as taught by Smith and ranked as taught by Sharifi; FIG. 7; FIG. 8; “… FIG. 7 depicts a method of agent-based offer acquisition. Specifically a stage 702 of flowchart 700 illustrates a user providing offer input to select an offer, which may include a purchase of a coupon … A stage 704 illustrates a user agreeing to authorize an agent service at an agent server 162 to use personal information to perform necessary actions to acquire offers … The agent service will also recognize a known account exists for this user with this deal service provider …” – para. [0071]; “… Specifically a stage 802 of flowchart 800 illustrates a user navigating to an agent-based purchase site hosted by agent server 162. A stage 804 illustrates a user entering searching information. A stage 806 illustrates a user navigating to an offer …” – para. [0072]); and 
	program instructions for communicating the selection and the user account information associated with the provider, to the provider using the networked information broadcast service (e.g. the agent service communicating the user selected offer and the user account information with the deal service provider; FIG. 1; FIG. 7; “… Telecommunication system 100 comprises a network 110 which provides the communications links between the various nodes of telecommunication system 100 …” – para. [0029]; “… A stage 706 illustrates the agent service initiates the offer acquisition … The agent service will also recognize a known account exists for this user with this deal service provider and will log in. The agent service will then assume responsibility for monitoring this account and interpreting transmissions back to the user. Alternatively, the agent service may utilize an API to process the purchase on behalf of the user …” – para. [0071]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Sharifi and further in view of Nicholas in order to incorporate an agent-based purchase service to facilitate the user to finish the offer acquisition as disclosed by Nicholas. One of ordinary skilled in the art would have been motivated because the arts from Smith, Sharifi and Nicholas disclose the features of generating the targeted content with use of the information processing resources based on the user’s requirement. Such incorporation would enhance the application functionality of helping user with the purchasing process after selecting the offers recommended by the application (Nicholas, para. [0004], [0071] and [0072]).
In regard to claim 17, Smith teaches wherein engaging the networked information broadcast service is wireless (e.g. interacting using wireless communications; “… FIG. 9 
In regard to claim 18, Smith teaches the stored program instructions further comprising: receiving the first set of information according to a defined set of information needs (e.g. receiving the targeted content based on the user provided needs; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes. For instance, assume consumer device 102 selectively broadcasts two dimension attributes of a user – ‘diet.vegan’ and ‘location. Portland, Oreg.’ – to exchange node 104. Exchange node 104 may request, e.g., from content aggregator 108, content targeted towards these dimension attributes. Content aggregator 108 may search targeted content it obtained from vendor 106 to find targeted content such as advertisements, offers or coupons for vegan-style restaurants in Portland, Oreg., and provide them to exchange node 104 …” – para. [0041]).
In regard to claim 20, Smith teaches wherein the profile (e.g. the anonymous context information – para. [0032]) includes information from connection history with multiple providers (e.g. historical purchase history and preferences with various vendors – para. [0038] and [0045]), and user preferences (FIG. 1; “… anonymous context information may include one .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448